Citation Nr: 1010058	
Decision Date: 03/16/10    Archive Date: 03/24/10

DOCKET NO.  03-07 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
osteoarthropathy of the interphalangeal and metacarpal 
phalangeal joints of both hands, prior to November 19, 2008.

2.  Entitlement to a rating in excess of 20 percent for 
osteoarthropathy of the interphalangeal and metacarpal 
phalangeal joints of both hands, effective November 19, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from July 1962 to July 
1965.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2002 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  This 
matter was remanded in October 2004 and June 2008 for further 
development.  

The Veteran presented testimony at a Board hearing in June 
2004.  A transcript of the hearing is associated with the 
Veteran's claims folder. 

The RO granted service connection for osteoarthropathy of the 
interphalangeal and metacarpal phalangeal joints of both 
hands by way of a January 2002 rating decision.  It granted a 
10 percent rating effective July 3, 2000 (the date of receipt 
of the claim).  The RO then issued an October 2009 rating 
decision in which it increased the Veteran's rating to 20 
percent effective November 19, 2008 (the date of the 
Veteran's most recent VA examination).  Since the granting of 
the increased rating does not date back to the date of the 
original claim, there are two distinct time periods to 
consider.  


FINDINGS OF FACT

1.  Prior to November 19, 2008 the Veteran's service-
connected osteoarthropathy of the interphalangeal and 
metacarpal phalangeal joints of both hands was not manifested 
by a gap of more than 2 inches (5.1 cm.) between the thumb 
pad and the 


fingers with the thumb attempting to oppose the fingers; or 
X-ray evidence of involvement of two or more major joints or 
two or more minor joint groups with occasional incapacitating 
exacerbations.

2.  Effective November 19, 2008, the Veteran's service-
connected osteoarthropathy of the interphalangeal and 
metacarpal phalangeal joints of both hands is not manifested 
by either favorable or unfavorable ankylosis of the Veteran's 
digits.  


CONCLUSIONS OF LAW

1.  Prior to November 19, 2008, the criteria for entitlement 
to a disability evaluation in excess of 10 percent for the 
Veteran's service-connected osteoarthropathy of the 
interphalangeal and metacarpal phalangeal joints of both 
hands had not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. Part 4, including § 4.7 and Codes 5003, 
5216-5230 (2009).

2.  Effective November 19, 2008, the criteria for entitlement 
to a disability evaluation in excess of 20 percent for the 
Veteran's service-connected osteoarthropathy of the 
interphalangeal and metacarpal phalangeal joints of both 
hands have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. Part 4, including § 4.7 and Codes 5003, 
5216-5230 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to 
Notify

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) Veteran status; 2) existence of 
a disability; (3) a connection between the Veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

Since the issue in this case (entitlement to assignment of a 
higher initial rating) is a downstream issue from that of 
service connection (for which a VCAA letter was duly sent in 
April 2001), another VCAA notice is not required.  VAOPGCPREC 
8-2003 (Dec. 22, 2003).  It appears that the United States 
Court of Appeals for Veterans Claims has also determined that 
the statutory scheme does not require another VCAA notice 
letter in a case such as this where the appellant was 
furnished proper VCAA notice with regard to the claim of 
service connection itself.  See Dingess v. Nicholson, 19 
Vet.App. 473, 491 (2006). 

Nonetheless, the Board notes that the RO re-issued VCAA 
notice in October 2004 and July 2005.  It also issued a 
supplemental statement of the case in August 2007.  The 
August 2007 supplemental statement of the case substantially 
complied with the requirements of Dingess.  

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of the 
notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) 
(Reversing 


prior case law imposing a presumption of prejudice on any 
notice deficiency, and clarifying that the burden of showing 
that an error is harmful, or prejudicial, normally falls upon 
the party attacking the agency's determination.)  See also 
Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 
2006).  

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to 
Assist

VA has obtained service treatment records; assisted the 
appellant in obtaining evidence; afforded the Veteran 
physical examinations in August 2001, May 2005, April 2007, 
and November 2008; obtained medical opinions as to the 
etiology and severity of the disability; and afforded the 
appellant the opportunity to give testimony before the Board.  
All known and available records relevant to the issues on 
appeal have been obtained and associated with the Veteran's 
claims file; and the appellant has not contended otherwise.  

Increased Ratings

The present appeal involves the Veteran's claim that the 
severity of his service-connected osteoarthropathy of the 
interphalangeal and metacarpal phalangeal joints of both 
hands warrants a higher disability rating.  Disability 
evaluations are determined by the application of the Schedule 
For Rating Disabilities, which assigns ratings based on the 
average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet.App. 119 (1999).

The Veteran's service-connected osteoarthropathy of the 
interphalangeal and metacarpal phalangeal joints of both 
hands has been rated by the RO under the provisions of 
Diagnostic Code 5003.  Under this regulatory provision, 
degenerative arthritis, established by X-ray findings, will 
be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  However, when limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each major joint or groups of minor joints 
affected by limitation of motion, to be combined, not added 
under Diagnostic Code 5003.  38 C.F.R. § 4.71a; see also 
Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997). 
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent evaluation will be assigned where there 
is X-ray evidence of involvement of two or more major joints 
or two or more minor joint groups.  A 20 percent evaluation 
will be assigned where there is X-ray evidence of involvement 
of two or more major joints or two or more minor joint groups 
and there are occasional incapacitating exacerbations.  NOTE 
(2): The 20 percent and 10 percent ratings based on X-ray 
findings will not be utilized in rating conditions listed 
under Diagnostic Codes 5013 to 5024, inclusive. 38 C.F.R. § 
4.71a.

Range of Motion Codes:

Diagnostic Code 5228 applies to limitation of motion of the 
thumb and assigns a 10 percent rating evaluation for a gap of 
one to 2 inches (2.5 to 5.1 cm.) between the thumb pad and 
the fingers with the thumb attempting to oppose the fingers.  
A 20 percent rating evaluation is assigned when there is a 
gap of more than 2 inches (5.1 cm.) between the thumb pad and 
the fingers with the thumb attempting to oppose the fingers.  
There is no differentiation between the ratings assigned for 
the major and minor hands under these codes.

Diagnostic Code 5229 applies to limitation of motion of the 
index and long fingers.  It provides a 10 percent rating 
where the evidence demonstrates limitation of motion of the 
long (middle) finger with a gap of 1 inch (2.5 cm.) or more 
between the fingertip and the proximal transverse crease of 
the palm, with the finger flexed to the extent possible, or; 
with extension limited by more than 30 degrees.  A 
noncompensable disability evaluation is assigned where there 
is a gap of less than one inch between the fingertip and the 
proximal transverse crease and the palm, with the finger 
flexed to the extent possible, and extension is limited by no 
more than 30 degrees.  

Diagnostic Code 5230 applies to limitation of motion of the 
ring and little fingers.  Any degree of limitation of motion 
warrants a noncompensable rating.  

Ratings in excess of 20 percent are only warranted for 
multiple ankylosed digits.  38 C.F.R. § 4.71a (Diagnostic 
Codes 5216-5227).  

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

The Veteran underwent a VA examination in August 2001.  The 
examiner reviewed the claims file in conjunction with the 
examination.  The Veteran complained of arthritis in his 
hands.  He described swelling, fatigue, and stiffness with 
pain.  It is exacerbated by cold weather; but it had little 
to no effect on his daily functions.  He stated that he was 
right hand dominant.  The Veteran's hands and wrists showed 
no swelling or heat.  Range of motion of the hands and 
fingers was all within normal limits.  He was able to grasp, 
twist, pull, and probe.  There was no pain, fatigue, 
weakness, or lack of endurance.  The fingers showed no sign 
of heat, redness, swelling, effusion, drainage, or 
tenderness.  The joints were stable without pain, fatigue, 
weakness, or lack of endurance.  

An outpatient examination performed on May 2005 reflects that 
the Veteran complained of increasing pain.  He also noted 
that he cannot open tight jar lids.  He was able to button 
his own clothes.  Upon examination, there was full pronation 
and supination of the wrists, as well as full finger flexion 
and extension.  Grip strength was 4/5.  The examiner reviewed 
the claims file again in May 2006.  Commenting on all the 
Veteran's orthopedic disabilities (spine, shoulders, wrists, 
fingers) he noted that the Veteran showed a progressive loss 
of functioning over time that would result in continued 
weakness, fatigue, incoordination, and functional loss during 
flare-ups.  He estimated a 15 percent loss in range of motion 
in the Veteran's cervical spine and shoulders.  There is no 
indication that the same loss of motion would occur in the 
Veteran's hands and fingers.  The examiner noted that 
December 2004 x-rays revealed that the right hand metacarpal 
phalangeal (MCP) had moderate osteoarthritis, particularly 
the thumb and middle finger.  The left hand showed mild MCP 
osteoarthritis as well as mild osteoarthritis of the proximal 
interphalangeal (PIP) and distal interphalangeal (DIP) 
joints.

The Veteran underwent a VA examination in April 2007.  The 
examiner reviewed the claims file in conjunction with the 
examination.  The Veteran claimed that he was diagnosed with 
osteoarthritis in his hands during the 1990s; and he stated 
that it has gotten progressively worse.  He stated that he 
treats the disability with ibuprofen and limited activity 
since being retired.  The examiner found that the disability 
had mild effects on the Veteran's ability to exercise, play 
sports, and participate in other recreational activities.  X-
rays showed subtle degenerative changes at the thumb, carpal-
metacarpal junctures and metacarpal-phalangeal joints, right 
hand greater than left.  The other digits showed minimal 
narrowing without significant contour change and the left 
little finger had a small ossicle on the lateral aspect.  The 
Veteran did not display many signs of osteoarthritis in his 
hands; but grip strength was significantly less than 
anticipated.  

The Veteran underwent a VA examination in November 2008.  The 
examiner reviewed the claims file in conjunction with the 
examination.  The Veteran gave a history of decreased hand 
strength and dexterity.  He also complained of pain, 
swelling, limited motion, weakness, stiffness, and locking of 
the right long finger.  Upon examination, there was no 
ankylosis in any digit.  There was no gap between the thumb 
pad and the tips of fingers on attempted opposition of thumb 
to fingers.  There was no gap between fingers and proximal 
tranverse crease of hand on maximal flexion of fingers.  
There was decreased strength for pushing, pulling, and 
twisting; but strength was still good (as opposed to 
excellent).  The Veteran did not demonstrate any dexterity 
issues; but the Veteran reported that his fingers feel stiff 
when performing tasks such as writing.  

Range of motion testing of flexion and extension was 
conducted for the fingers of both hands.  Some limitation of 
motion was reported for some fingers, but all fingers had 
motion; there was no ankylosis.  No joint on either hand 
showed additional limitation of motion on repetitive use.  
The only apparent swelling was on the left hand's little 
finger at the DIP and PIP joints.  The swelling was minimal 
at best.  X-rays were normal with the exception of some minor 
post traumatic changes.  There was no evidence of 
osteoarthritis.  The examiner opined that the Veteran's 
osteoarthropathy causes severe to moderate effects on his 
ability to engage in sports; moderate effects on his ability 
to do chores and to exercise; and mild effects on his ability 
to shop, feed himself, dress himself, and to participate in 
recreational activities.  

Analysis

Prior to November 19, 2008
In order to warrant a rating in excess of 10 percent prior to 
November 19, 2008, the Veteran's disability would have to be 
manifested by a gap of one to 2 inches (2.5 to 5.1 cm.) 
between the thumb pad and the fingers with the thumb 
attempting to oppose the fingers (Diagnostic Code 5228); or 
X-ray evidence of involvement of two or more major joints or 
two or more minor joint groups with occasional incapacitating 
exacerbations (Diagnostic Code 5003).  

The August 2001 examiner found that range of motion of the 
hands and fingers was all within normal limits and that the 
disability had little to no effect on the Veteran's daily 
activities.  Likewise, the May 2005 examiner found that there 
was full pronation and supination of the wrists, as well as 
full finger flexion and extension.  The medical evidence does 
not reflect that the Veteran had a gap of one to 2 inches 
(2.5 to 5.1 cm.) between the thumb pad and the fingers with 
the thumb attempting to oppose the fingers.  To the contrary, 
it appears that the Veteran had full range of motion of the 
wrists and fingers.  

In regards to DeLuca criteria, the August 2001 VA examiner 
opined that the Veteran's osteoarthropathy of the 
interphalangeal and metacarpal phalangeal joints of both 
hands was not manifested by pain, fatigue, weakness, or lack 
of endurance.  The May 2005 examiner estimated a 15 percent 
loss in range of motion for the Veteran's cervical spine and 
shoulders.  However, he failed to estimate a similar loss of 
motion in the Veteran's hands and fingers.  At any rate, the 
10 percent rating assigned prior to November 19, 2008, 
contemplates some limitation of motion.  There is no 
persuasive evidence to show that there is any additional loss 
of motion of the hands and fingers due to pain or flare-ups 
of pain, supported by objective findings, or due to excess 
fatigability, weakness or incoordination, to a degree that 
supports a rating in excess of 10 percent prior to November 
19, 2008.  

December 2004 x-rays showed right hand moderate MCP 
osteoarthritis, particularly the thumb and middle finger.  
The left hand showed mild MCP osteoarthritis as well as mild 
osteoarthritis of the PIP and DIP joints.  April 2007 x-rays 
showed subtle degenerative changes at the thumb, carpal-
metacarpal junctures and metacarpal-phalangeal joints, right 
hand greater than left.  The other digits showed minimal 
narrowing without significant contour change and the left 
little finger had a small ossicle on the lateral aspect.  
There was no evidence of occasional incapacitating 
exacerbations.  Consequently, the preponderance of the 
evidence weighs against a finding of a rating in excess of 10 
percent for the Veteran's osteoarthropathy of the 
interphalangeal and metacarpal phalangeal joints of both 
hands, prior to November 19, 2008.

Effective November 19, 2008
The Board notes that a rating in excess of 20 percent is not 
possible under Diagnostic Codes 5228-5230 (governing 
limitation of motion).  Nor is a rating in excess of 20 
percent possible under Diagnostic Code 5003.  

The Board notes that in order for the Veteran to be granted a 
rating in excess of 20 percent, his disability would have to 
be rated under Diagnostic Codes 5216-5223 (governing 
ankylosis of multiple digits).  The Board notes that the 
November 2008 VA examiner meticulously documented the range 
of motion that the Veteran had in each digit on both hands.  
There is no evidence that any of them were either favorably 
or unfavorably ankylosed.  To the contrary, the November 2008 
examiner specifically stated that there was no ankylosis.    

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for an initial or staged rating in excess of 10 percent 
prior to November 19, 2008, and in excess of 20 percent 
effective November 19, 2008 for osteoarthropathy of the 
interphalangeal and metacarpal phalangeal joints of both 
hands must be denied.  See Gilbert v. Derwinski, 1 Vet. App 
49 (1990).

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  However, as discussed above, the 
evidentiary record in this case persuasively shows that the 
Veteran's osteoarthropathy of the interphalangeal and 
metacarpal phalangeal joints of both hands symptoms squarely 
match the type and degree of the examples set forth under the 
criteria for the current 10 percent and 20 percent schedular 
ratings.  Consideration of an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) is not appropriate in such a case where 
the rating criteria reasonably describe the Veteran's 
disability level and symptomatology.  See generally Thun v. 
Peak, 22 Vet.App. 111 (2008).  The Board therefore finds that 
referral for extraschedular consideration under 38 C.F.R. 
§ 3.321(b)(1) is not warranted in this case.  

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.




ORDER

The appeal is denied.


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


